Exhibit 10.2

 

K-SEA TRANSPORTATION PARTNERS L.P.

 

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

PURPOSE; EFFECTIVE DATE

1

 

 

 

1.1

Purpose

1

 

 

 

ARTICLE 2

DEFINITIONS

1

 

 

 

2.1

Account

1

 

 

 

2.2

Beneficiary

1

 

 

 

2.3

Board

1

 

 

 

2.4

Change in Control

2

 

 

 

2.5

Committee

2

 

 

 

2.6

Company

2

 

 

 

2.7

Deferral Commitment

3

 

 

 

2.8

Deferral Period

3

 

 

 

2.9

Determination Date

3

 

 

 

2.10

Director

3

 

 

 

2.11

Earnings

3

 

 

 

2.12

Form of Payment Designation

4

 

 

 

2.13

Participant

4

 

 

 

2.14

Partnership

4

 

 

 

2.15

Plan

4

 

 

 

2.16

Plan Benefit

4

 

 

 

2.17

Plan Year

4

 

 

 

2.18

Phantom Unit

4

 

 

 

2.19

Remuneration

5

 

 

 

2.20

Separation from Service

5

 

 

 

2.21

Share

5

 

 

 

2.22

Total Disability

5

 

 

 

ARTICLE 3

PARTICIPATION AND DEFERRAL COMMITMENTS

5

 

 

 

3.1

Eligibility and Participation

5

 

i

--------------------------------------------------------------------------------


 

3.2

Form of Deferral

6

 

 

 

3.3

Commitment Limited by Termination

6

 

 

 

3.4

Modification of Deferral Commitment

6

 

 

 

ARTICLE 4

DEFERRED COMPENSATION ACCOUNT

6

 

 

 

4.1

Account

6

 

 

 

4.2

Determination of Accounts

7

 

 

 

4.3

Vesting of Accounts

7

 

 

 

4.4

Statement of Accounts

8

 

 

 

ARTICLE 5

PLAN BENEFITS

8

 

 

 

5.1

Benefits Upon Separation from Service

8

 

 

 

5.2

Death Benefit

8

 

 

 

5.3

Form of Payment

8

 

 

 

5.4

Valuation and Settlement

9

 

 

 

5.5

Payment to Guardian

9

 

 

 

ARTICLE 6

BENEFICIARY DESIGNATION

10

 

 

 

6.1

Beneficiary Designation

10

 

 

 

6.2

Changing Beneficiary

10

 

 

 

6.3

No Beneficiary Designation

10

 

 

 

6.4

Effect of Payment

10

 

 

 

ARTICLE 7

ADMINISTRATION

11

 

 

 

7.1

Committee; Duties

11

 

 

 

7.2

Agents

11

 

 

 

7.3

Binding Effect of Decisions

11

 

 

 

7.4

Indemnity of Committee

11

 

 

 

7.5

Election of Committee After Change in Control

11

 

 

 

ARTICLE 8

CLAIMS PROCEDURE

12

 

 

 

8.1

Claim

12

 

 

 

8.2

Denial of Claim

12

 

 

 

8.3

Review of Claim

12

 

 

 

8.4

Final Decision

12

 

 

 

ARTICLE 9

AMENDMENT AND TERMINATION OF PLAN

13

 

ii

--------------------------------------------------------------------------------


 

9.1

Amendment

13

 

 

 

9.2

Company’s Right to Terminate

13

 

 

 

ARTICLE 10

MISCELLANEOUS

14

 

 

 

10.1

Unfunded Plan

14

 

 

 

10.2

Company Obligation

14

 

 

 

10.3

Unsecured General Creditor

14

 

 

 

10.4

Trust Fund

14

 

 

 

10.5

Nonassignability

15

 

 

 

10.6

Not a Contract of Employment

15

 

 

 

10.7

Protective Provisions

15

 

 

 

10.8

Governing Law

15

 

 

 

10.9

Validity

15

 

 

 

10.10

Notice

15

 

 

 

10.11

Successors

16

 

 

 

10.12

Section 409A of the Code

16

 

iii

--------------------------------------------------------------------------------

 


 

K-SEA TRANSPORTATION PARTNERS L.P.

 

DEFERRED COMPENSATION PLAN

 

ARTICLE 1

 

PURPOSE; EFFECTIVE DATE

 

1.1          Purpose

 

The purpose of this Deferred Compensation Plan is to provide tax planning
opportunities and supplemental deferred compensation benefits to Employees of
the Company and certain affiliates and to Board Members of the Company.

 

1.2          Effective Date

 

The Plan is effective                         , 2010.

 

ARTICLE 2

 

DEFINITIONS

 

For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1          Account

 

“Account” means the account maintained by the Company, including the subaccounts
described in Section 4.1, to measure and determine the amounts to be paid to a
Participant under the Plan. The maintenance of these Accounts is for
recordkeeping purposes only and shall not require any segregation of assets.

 

2.2          Beneficiary

 

“Beneficiary” means the person, persons or entity as designated by the
Participant, entitled under Article VI to receive any Plan Benefits payable
after the Participant’s death.

 

2.3          Board

 

“Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

2.4          Change in Control

 

“Change in Control” means an occasion upon which (i) any ‘person’ (as such term
is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
now in effect or as hereafter amended (‘Exchange Act’)) other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Partnership or a corporation controlled by the Partnership, acquires (either
directly and/or through becoming the ‘beneficial owner’ (as defined in
Rule 13d-3 under the Exchange Act)), directly or indirectly, securities of the
Partnership representing 30% or more of the combined voting power of the
Partnership’s then outstanding securities (or has acquired securities
representing 30% or more of the combined voting power of the Partnership’s then
outstanding securities during the 12-month period ending on the date of the most
recent acquisition of Partnership securities by such person); or (ii) during any
period of twelve (12) consecutive months (not including any period prior to the
adoption of this Plan), individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
person who has entered into an agreement with the Partnership to effect a
transaction described in clauses (i) or (iii) of this Paragraph) whose election
by the Board or nomination for election by the Partnership’s unitholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or (iii) any of (a) the Partnership consummates a
merger, consolidation, reorganization, recapitalization or statutory share
exchange (a ‘Business Combination’), other than a Business Combination which
would result in the voting securities of the Partnership outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power and at least 50% of the combined total fair market
value of the securities of the Partnership or such surviving entity outstanding
immediately after such Business Combination, (b) the Partnership’s shareholders
approve a plan of complete liquidation of the Partnership, or (c) the
Partnership completes the sale or other disposition of all or substantially all
of its assets in one or a series of transactions.

 

2.5          Committee

 

“Committee” means the committee appointed by the Board to administer the Plan
pursuant to Article VII. The initial Committee so designated by the Board shall
be the Administrative Committee.

 

2.6          Company

 

“Company” means K-Sea General Partner GP LLC, a Delaware limited liability
company and directly or indirectly affiliated subsidiary corporations, any other
affiliate designated by the Board, or any successor to the business thereof.

 

2

--------------------------------------------------------------------------------


 

2.7          Deferral Commitment

 

“Deferral Commitment” means a commitment made by a Participant to defer a
percentage or flat dollar amount of any or each of the three types of
Remuneration pursuant to Article III.  The Deferral Commitment may, but need
not, specify a different percentage or flat dollar amount in respect of (i) the
Annual Bonus, (ii) Director Fees, and (iii) Phantom Unit Awards.  A specified
percentage or a flat dollar amount of the Annual Bonus, Director Fees or Phantom
Unit Awards may be deferred into the appropriate subaccount of a Participant’s
Account.  A Deferral Commitment with respect to any form of Remuneration shall
remain in effect until amended or revoked as provided under Section 3.2.

 

2.8          Deferral Period

 

“Deferral Period” means each calendar year with respect to an Annual Bonus or
Director Fees and means the 30-day period following the grant of a Phantom Unit
Award in the case of Phantom Unit Awards.

 

2.9          Determination Date

 

“Determination Date” means the last day of each calendar month.

 

2.10        Director

 

“Director” means a member of the Board of K-Sea General Partner GP, LLC.

 

2.11        Earnings

 

“Earnings” means, with respect to the subaccounts of a Participant’s Account
associated with deferrals of an Annual Bonus or deferrals of Directors Fees, the
earnings or losses attributable to any investment vehicles which the Committee
may from time to time identify for such purpose. In so identifying one or more
investment vehicles, the Committee may, in its discretion, establish a mechanism
to allow each Participant to select which of the specified investment vehicles
shall serve as the basis for determining Earnings with respect to the
Participant’s applicable subaccounts. Alternatively, the Committee may, in its
discretion, direct that the Earnings attributable to the Participant’s
applicable subaccounts shall be determined by reference to a pre-determined
investment vehicle or specified blend of investment vehicles.

 

2.11A         It is contemplated that during the time period that each Phantom
Unit is outstanding, whenever a cash distribution is made by the Partnership
with respect to actual outstanding Units, a corresponding cash distribution will
be made to the Participant on whose behalf such Phantom Unit has been
established. It is also contemplated that such corresponding cash distribution
shall be made to each applicable Participant within thirty (30) days of the date
the cash distributions are made to the holders of actual outstanding Units.
Nevertheless, the Committee may, in its sole discretion, establish through the
provisions of a Deferral Commitment a mechanism wherein such periodic cash
distributions with respect to Phantom Units will be deferred until the date that
payments are made with respect to the underlying Phantom Units. If such a
mechanism is established, then with respect to a Participant’s

 

3

--------------------------------------------------------------------------------


 

subaccount associated with deferrals of such Phantom Unit Awards, the term
“Earnings” means an amount of cash equal to the cash distributions made by the
Partnership with respect to an actual outstanding Unit during the period each
such Phantom Unit is outstanding. The amount of such cash will be allocated to
the Participant’s subaccount associated with deferrals of the Annual Bonus or
Directors Fees, as the case may be, as of the date the corresponding cash
distribution is made with respect to actual outstanding Units and shall then be
credited with future Earnings in the same manner as the remaining balance of
such subaccount. Alternatively, the Committee may, in its discretion, establish
a mechanism wherein the amount of cash distributions deemed applicable to a
Phantom Unit shall instead be converted into an additional fractional Phantom
Unit, based upon the trading price of actual outstanding Units as of the day the
corresponding cash distribution is made with respect to actual outstanding
Units. Any such additional fractional Unit shall be allocated to the
Participant’s subaccount associated with deferred Phantom Units and be subject
to all the rules and elections attributable to such subaccount.

 

2.12        Form of Payment Designation

 

“Form of Payment Designation” means the form prescribed by the Committee and
completed by the Participant, indicating the chosen form of payment for benefits
payable under this Plan, as elected by the Participant.

 

2.13        Participant

 

“Participant” means any Employee or Director who is eligible, pursuant to
Section 3.1, to participate in this Plan, and who has elected to defer any form
of Remuneration under this Plan.

 

2.14        Partnership

 

“Partnership” means K-Sea Transportation Partners L.P., a Delaware limited
partnership.

 

2.15        Plan

 

“Plan means this Deferred Compensation Plan as amended from time to time.

 

2.16        Plan Benefit

 

“Plan Benefit” means the benefit payable to the Participant as calculated in
Article V.

 

2.17        Plan Year

 

“Plan Year” means the consecutive twelve (12) month period ending on each
December 31.

 

2.18        Phantom Unit

 

“Phantom Unit” means a phantom (notational) unit issued under the authority of
the K-

 

4

--------------------------------------------------------------------------------


 

Sea Transportation Partners L.P. Long-Term Incentive Plan, or any successor of
such plan, which has a value equal to the value of one Share.

 

2.19        Remuneration

 

“Remuneration” means certain forms of compensation otherwise payable to the
Participant by the Company.  The term Remuneration shall include (i) the Annual
Bonus, (ii) Director Fees and (iii) Phantom Unit Awards.

 

2.20        Separation from Service

 

“Separation from Service” means the definition set forth in Treas. Reg. §
1.409A-1(h).

 

2.21        Share

 

“Share” means a common unit of the Partnership that is publicly traded on the
New York Stock Exchange.

 

2.22        Total Disability

 

“Total Disability” means the incurrence of a physical or mental condition which
prevents a Participant from engaging in the performance of his or her duties on
an apparently permanent basis and which qualifies as a disability for purposes
of IRC Section 409A.

 

ARTICLE 3

 

PARTICIPATION AND DEFERRAL COMMITMENTS

 

3.1      Eligibility and Participation.

 

(a)           Eligibility. Eligibility to participate in the Plan shall be
limited to individuals who are Directors and to individuals who are selected by
the Committee for eligibility to participate in this Plan from the management
and highly compensated employee workforce of the Company (“Employees”).

 

(b)           Participation. A Director’s participation in the Plan shall be
effective upon election to the Board of Directors of the Company and an
Employee’s participation in the Plan shall be effective upon the identification
of such Employee as an eligible Participant by the Committee, together, in the
case of both a Director and an Employee with the completion and submission of a
Deferral Commitment and a Form of Payment Designation to the Committee.  In the
case of deferrals of the Annual Bonus or Directors Fees, the Deferral Commitment
must be filed by the thirtieth (30th) day of the second (2nd) month immediately
preceding the beginning of the Deferral Period. In the case of deferrals of a
Phantom Unit Award, the Deferred Commitment must be filed before the end of the
applicable Deferral Period.  Such Deferral Commitment and Form of Payment
Designation shall remain in effect with respect to each

 

5

--------------------------------------------------------------------------------


 

succeeding Deferral Period, until such time as another Deferral Commitment is
filed with the Committee as described in Section 3.2(b) below.

 

(c)           Part-Year Participation. When an individual first becomes eligible
to participate during a Deferral Period, a Deferral Commitment may be submitted
to the Committee within thirty (30) days after the Committee notifies the
individual of eligibility to participate. Such Deferral Commitment will be
effective only with regard to Remuneration earned following submission of the
Deferral Commitment to the Committee.

 

3.2          Form of Deferral

 

A Participant may elect a Deferral Commitment as follows:

 

(a)           Form of Deferral Commitment. A Deferral Commitment shall apply to
each installment of the applicable form of Remuneration otherwise payable by the
Company to a Participant during the Deferral Period. The Deferral Commitment
shall, if applicable, provide for all necessary investment instructions with
respect to deferred Remuneration.

 

(b)           Period of Commitment. Once a Participant has made a Deferral
Commitment, that Commitment shall remain in effect for that Deferral Period and
shall remain in effect for all future Deferral Periods unless revoked or amended
in writing by the Participant and delivered to the Committee no later than
November 30 of the year preceding the Deferral Period for which it is in
intended to be effective.

 

3.3          Commitment Limited by Termination

 

If a Participant terminates from the Board of the Company or, in the case of an
Employee, incurs a Separation from Service prior to the end of the Deferral
Period, the Deferral Period shall end as of the date of termination or
Separation from Service, as the case may be...

 

3.4          Modification of Deferral Commitment

 

A Deferral Commitment shall be irrevocable by the Participant during a Deferral
Period.

 

ARTICLE 4

 

DEFERRED COMPENSATION ACCOUNT

 

4.1          Account

 

For recordkeeping purposes only, an Account shall be maintained for each
Participant and shall be subject to periodic credits and adjustments as
described herein.  A separate subaccount shall be maintained within the Account
to reflect deferrals attributable to (i) the

 

6

--------------------------------------------------------------------------------


 

Annual Bonus, (ii) Director Fees and (iii) Phantom Unit Awards, as the case may
be.  In addition, the Committee may, in its sole discretion at any time and from
time to time, implement a mechanism to provide for the allocation of
employer-originated contributions to a Participant’s Account in the Plan. Such
employer-originated contributions may include, by way of example and not
limitation, amounts reflecting matching contributions which could not be
allocated to the Participant’s account in an IRC Section 401(k) plan due to
various legal limitations and discretionary employer contributions. Any such
employer-originated contributions shall be allocated to separate subaccounts of
the Participant then designed for such purpose. Such separate subaccounts shall,
to the extent then vested, be distributed in the form of a lump sum upon the
Participant’s Separation from Service except to the extent that a procedure is
established to allow a Participant to file a Deferral Commitment and Form of
Payment Designation with respect to such subaccount.  The Account shall be a
book-keeping device utilized for the sole purpose of determining the benefits
payable under the Plan and shall not constitute a separate fund of assets.

 

4.2          Determination of Accounts

 

Each Account as of each Determination Date shall consist of the balance of all
subaccounts within the Account as of the immediately preceding Determination
Date, adjusted as follows:

 

(a)           New Deferrals. The appropriate subaccount of each Account shall be
increased by any deferred Remuneration credited since such Determination Date
and any amount treated as a Phantom Unit cash distribution credit under
Section 2.11.

 

(b)           Distributions. The Account shall be reduced by any benefits
distributed to the Participant since such immediately preceding Determination
Date.

 

(c)           Earnings. The Account shall be increased by the Earnings on the
average daily balance in the Account since such immediately preceding
Determination Date.

 

4.3          Vesting of Accounts

 

A Participant shall be one hundred percent (100%) vested at all times in the
amount of any Annual Bonus or Director Fee elected to be deferred under this
Plan and Earnings thereon credited to the Participant’s Account and shall have a
vested interest in any Phantom Unit Awards which is based upon the vesting
provisions associated with such Phantom Unit Award under the K-Sea
Transportation Partners L.P. Long-Term Incentive Plan.  Finally, in the event
that a separate subaccount is established to provide for the deferral of an
employer-originated contribution as described in Section 4.1, the document
announcing such contribution shall specify the vesting schedule, if any,
applicable to such contribution.

 

7

--------------------------------------------------------------------------------


 

4.4          Statement of Accounts

 

The Committee shall give to each Participant a statement showing the balances in
the Participant’s Account (including all subaccounts maintained for such
Account, to the extent applicable) both on an annual basis and at such times as
may be determined by the Committee.

 

ARTICLE 5

 

PLAN BENEFITS

 

5.1          Benefits Upon Separation from Service

 

If a Deferral Commitment has specified that any portion of an Account shall be
paid upon a specified date, payment shall be made on such date unless the
Participant incurs a Separation from Service prior to such date due to death or
the incurrence of Total Disability or incurs a Separation from Service for any
reason after a Change in Control of the Company in which case payments shall
commence within sixty (60) days of the date of such Separation from Service due
to death, Total Disability or Separation from Service after a Change in Control
of the Company.  If a Participant incurs a Separation from Service for any
reason other than death, Total Disability or a Separation from Service after a
Change in Control of the Company, the Company shall pay the Participant benefits
equal to the full vested balance in the Participant’s Account.  If a Participant
incurs a Separation from Service due to Death, Total Disability or incurs a
Separation from Service for any reason after a Change in Control of the Company,
the Participant’s benefits shall be based upon the full balance of the
Participant’s Account, whether or not previously vested.

 

5.2          Death Benefit

 

Upon the death of the Participant, the Company shall pay to the Participant’s
Beneficiary an amount determined as follows:

 

(a)           If the Participant dies prior to a Separation from Service, the
amount payable under this paragraph shall be in lieu of any other benefit
payment under this Plan and shall equal the full balance of the Participant’s
Account, whether or not vested.

 

(b)           If the Participant dies after a Separation from Service, the
amount payable shall be equal to the remaining unpaid vested balance of the
Participant’s Account.

 

5.3          Form of Payment

 

Retirement, termination and death benefits, attributable to a Participant’s
Account shall be paid in the form of benefit as provided below, specified by the
Participant in the Form of

 

8

--------------------------------------------------------------------------------


 

Payment Designation unless the benefit is based on a “small account” as defined
in Subsection (c) below. Payments shall commence no later than sixty (60) days
after all information necessary to calculate the benefit amount has been
received by the Company following the date of Retirement, termination, or
death.  The Form of Payment Designation selected in (a) or (b) below shall be
for the entire Account.  If upon termination or Retirement, the Participant’s
most recent election as to the form of payment was made within one (1) year of
such termination or Retirement, then the prior election shall be used to
determine the form of payment. The forms of benefit payment associated with the
Account are:

 

(a)           A lump-sum amount which is equal to the balance of the Account; or

 

(b)           Equal annual installments which are equal to the Account amortized
over a period of up to five (5), ten (10), fifteen (15) or twenty (20) years.

 

Earnings shall continue to be credited on the unpaid balance of the Account in
connection with payments made on an installment basis.  In the event that a
Participant dies prior to receipt of all installments payable in connection with
an elected installment payment method, the Beneficiary of the remaining payments
may request the Committee to accelerate the payment of some or all of the
remaining installments. The Committee may consider any such request in its sole
discretion but shall not be bound to grant any such request.

 

(c)           Small Account.  If the aggregate value of the Participant’s
Account is under fifty thousand dollars ($50,000) on the Valuation Date as
defined in Section 5.4, the benefit shall be paid in a lump sum.

 

With respect to distributions involving Phantom Units, Shares or cash, as
determined in the discretion of the Committee, shall be distributed in an amount
equal to the number and value of Phantom Units associated with such
distributions.

 

5.4          Valuation and Settlement

 

If applicable, the specific date designated by the Participant in a Deferral
Commitment, or if no such date is designated, the last day of the month in which
the Participant incurs a Separation from Service, or, if a Participant dies
prior to a Separation from Service, the last day of the month in which the
Participant dies shall be the Valuation Date. The amount of any lump sum payment
and the initial amount of installments shall be based on the value of the
Participant’s Account balance on the Valuation Date. The date on which a lump
sum is paid or the date on which installments commence shall be the settlement
date. The settlement date shall be no more than sixty-five (65) days after the
Valuation Date. All payments shall be made as of the first (1st) day of the
month.

 

5.5          Payment to Guardian

 

If a Plan Benefit is otherwise payable to a minor or a person declared
incompetent or to a person incapable of handling the disposition of property,
the Committee may direct payment to

 

9

--------------------------------------------------------------------------------


 

the guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Committee, the
Partnership and the Company from all liability with respect to such benefit.

 

ARTICLE 6

 

BENEFICIARY DESIGNATION

 

6.1          Beneficiary Designation

 

Each Participant shall have the right, at any time, to designate one (1) or more
persons or entities as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s Account balance. Each Beneficiary
designation shall be in a written form prescribed by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.

 

6.2          Changing Beneficiary

 

Any Beneficiary designation may be changed by an unmarried Participant without
the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Committee.  The filing of a new designation
shall cancel all designations previously filed.

 

6.3          No Beneficiary Designation

 

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

(a)           The Participant’s surviving spouse;

 

(b)           The Participant’s children in equal shares, except that if any of
the children predeceases the Participant but leaves issue surviving, then such
issue shall take, by right of representation, the share the deceased child would
have taken if living;

 

(c)           The Participant’s estate.

 

6.4          Effect of Payment

 

Payment to the Beneficiary shall completely discharge the Company’s obligations
under this

 

10

--------------------------------------------------------------------------------


 

Plan.

 

ARTICLE 7

 

ADMINISTRATION

 

7.1          Committee; Duties

 

This Plan shall be administered by the Committee, which shall consist of not
less than three (3) persons appointed by the Board, except after a Change in
Control as provided in Section 7.5 below. The Committee shall have the authority
to make, amend, interpret and enforce all appropriate rules and regulations for
the administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in such administration. A
majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under this Plan.

 

7.2          Agents

 

The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

 

7.3          Binding Effect of Decisions

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

7.4          Indemnity of Committee

 

The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan on account of such member’s
service on the Committee, except in the case of gross negligence or willful
misconduct.

 

7.5          Election of Committee After Change in Control

 

After a Change in Control, vacancies on the Committee shall be filled by
majority vote of the remaining Committee members and Committee members may be
removed only by such a vote. If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in Control. No amendment shall be made to Article VII or
other Plan provisions regarding Committee authority with respect to

 

11

--------------------------------------------------------------------------------


 

the Plan without prior approval by the Committee.

 

ARTICLE 8

 

CLAIMS PROCEDURE

 

8.1          Claim

 

Any person or entity claiming a benefit, requesting an interpretation or ruling
under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practicable.

 

8.2          Denial of Claim

 

If the claim or request is denied, the written notice of denial shall state:

 

(a)           The reasons for denial, with specific reference to the Plan
provisions on which the denial is based;

 

(b)           A description of any additional material or information required
and an explanation of why it is necessary; and

 

(c)           An explanation of the Plan’s claim review procedure.

 

8.3          Review of Claim

 

Any Claimant whose claim or request is denied or who has not received a response
within sixty (60) days may request a review by notice given in writing to the
Committee. Such request must be made within sixty (60) days after receipt by the
Claimant of the written notice of denial, or in the event Claimant has not
received a response sixty (60) days after receipt by the Committee of Claimant’s
claim or request. The claim or request shall be reviewed by the Committee which
may, but shall not be required to, grant the Claimant a hearing. On review, the
Claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

 

8.4          Final Decision

 

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of the Claimant’s claim or request. If an extension of time
is required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 9

 

AMENDMENT AND TERMINATION OF PLAN

 

9.1          Amendment

 

The Board may at any time amend the Plan by written instrument, notice of which
is given to all Participants and to Beneficiaries receiving installment
payments, subject to the following:

 

(a)           Preservation of Account Balance. No amendment shall reduce the
amount accrued in any Account to the date such notice of the amendment is given.

 

(b)           Changes in Earnings Rate. No amendment shall reduce, either
prospectively or retroactively, the rate of Earnings to be credited to the
amount already accrued in a Participant’s Account and any Remuneration to be
credited to the Account under Deferral Commitments already in effect on that
date.

 

The Board may also effectuate an amendment to the Plan through a written Board
resolution which shall be viewed as part of this Plan.  If such resolution
applies to fewer then all Participants and Beneficiaries, then only those
Participants and Beneficiaries who are directly affected by such resolution need
be given notice of such resolution.

 

9.2          Company’s Right to Terminate

 

The Board may at any time partially or completely terminate the Plan if, in its
judgment, the tax, accounting or other effects of the continuance of the Plan,
or potential payments thereunder would not be in the best interests of Company.

 

(a)           Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. If
such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to Deferral Commitments entered into prior to the
effective date of such partial termination.

 

(b)           Complete Termination. The Board may completely terminate the Plan
by instructing the Committee not to accept any additional Deferral Commitments,
and by terminating all ongoing Deferral Commitments. In the event of complete
termination, the Plan shall cease to operate and Company shall pay out each
Account.  Payment of an Account shall be made as a lump sum or in equal monthly
installments, based on the Account balance, provided, however, that in the event
of a complete termination of the Plan subsequent to a Change in Control, payment
of the entire Account in a lump sum will be made no more than thirty (30) days
subsequent to the effective date of such complete termination. Notwithstanding
the above, the payment of any portion of an Account which is subject to
Section 409A and the conversion of Phantom Stock Units into Shares may not be
accelerated except in compliance with the provisions of Treas. Reg.
Section 1.409A-3(j)(4)(ix) or such other events and conditions which may be
permitted in generally applicable guidelines published in the Internal Revenue
Bulletin.

 

13

--------------------------------------------------------------------------------


 

The Board reserves any discretion to distribute benefits in accordance with the
requirements of such regulations and/or such guidelines

 

Earnings shall continue to be credited on the unpaid balance in each Account.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1        Unfunded Plan

 

This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning. of Sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly,
the Board may terminate the Plan and make no further benefit payments or remove
certain employees as Participants if it is determined by the United States
Department of Labor, a court of competent jurisdiction, or an opinion of counsel
that the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (as currently in effect or hereafter amended) which is not
so exempt.

 

10.2        Company Obligation

 

The obligation to make benefit payments to any Participant under the Plan shall
be an obligation solely of the Company.

 

10.3        Unsecured General Creditor

 

Except as provided in Section 10.4, Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of Company or any other party for payment of benefits under this Plan. Any
property held by Company for the purpose of generating the cash flow for benefit
payments shall remain its general, unpledged and unrestricted assets. Company’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.

 

10.4        Trust Fund

 

Company shall be responsible for the payment of all benefits provided under the
Plan. At its discretion, Company may establish one (1) or more Trusts, with such
Trustees as the Board may approve, for the purpose of providing for the payment
of such benefits. Although such a Trust shall be irrevocable, its assets shall
be held for payment of all of Company’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such Trust, Company shall have no further obligation to pay them. If not paid
from the Trust, such benefits shall remain the obligation of Company.

 

14

--------------------------------------------------------------------------------


 

10.5        Nonassignability

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

10.6        Not a Contract of Employment

 

This Plan shall not constitute a contract of employment between Company and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of Company to
discipline or discharge a Participant at any time.

 

10.7        Protective Provisions

 

A Participant will cooperate with Company by furnishing any and all information
requested by Company, in order to facilitate the payment of benefits hereunder,
and by taking such other action as may be requested by Company.

 

10.8        Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of New York, except as preempted by federal law.

 

10.9        Validity

 

If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.

 

10.10      Notice

 

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered or certified mail. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the Company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in Company’s records.

 

15

--------------------------------------------------------------------------------


 

10.11      Successors

 

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

 

10.12      Section 409A of the Code

 

To the extent that such requirements are applicable, the Plan is intended to
comply with the requirements of Section 409A and shall be interpreted and
administered in accordance with that intent.  If any provision of the Plan would
otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict. The nature of any
such amendment shall be determined by the Board.  Notwithstanding the above, if
the Participant qualifies as a “specified employee,” as defined in Treas. Reg.
Section 1.409A-1(i), incurs a Separation from Service for any reason other than
death and becomes entitled to a distribution under the Plan, then to the extent
required by Section 409A, no distribution otherwise payable to the Participant
during the first six (6) months after the date of such Separation from Service,
shall be paid to the Participant until the date which is one day after the date
which is six (6) months after the date of such separation from service (or, if
earlier, the date of the Participant’s death).

 

 

K-SEA GENERAL PARTNER G.P. LLC

 

 

 

By:

 

 

 

Its

 

 

 

Dated:

 

 

16

--------------------------------------------------------------------------------

 